 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEHU HAND,                                        Case No. 1:19-cv-01329-JDP
12                       Petitioner,                    ORDER DENYING PETITIONER’S
                                                        APPLICATION TO PROCEED IN FORMA
13           v.                                         PAUPERIS
14    KATHLEEN HAWK SAWYER, et al.,                     ECF No. 2
15                       Respondents.
16

17          Petitioner Jehu Hand, a state prisoner proceeding without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. On September 23, 2019, petitioner moved to

19   proceed in forma pauperis. ECF No. 2. Because petitioner has failed to show that he is unable to

20   pay the $5.00 habeas corpus petition filing fee, I deny his motion to proceed in forma pauperis.

21          Pursuant to 28 U.S.C.S. § 1915(a), a petitioner may commence an action without paying

22   the filing fees by submitting an affidavit that shows that he lacks sufficient funds. The petitioner

23   must show that he cannot “because of his poverty pay or give security for the costs and still be

24   able to provide himself and dependents with the necessities of life.” Ogunsalu v. Nair, 117 F.

25   App’x 522, 523 (9th Cir. 2004) (quoting Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331,

26   339 (1948)).

27          Petitioner, in his application to proceed in forma pauperis, states that he has $16,400.00 in

28   assets, an average monthly balance of $42.37 in his prison account, and average monthly deposits
                                                        1
 1   of $223.38 into his prison account. In light of petitioner’s declared assets and income, I find that

 2   paying the $5.00 habeas corpus petition filing fee will not cause him to be unable to provide for

 3   himself and his dependents. Petitioner is ordered to pay the filing fee within thirty days of entry

 4   of this order.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     October 31, 2019
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11            No. 206
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
